DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 8/17/2021.
	Claims 1-4, 7 and 9 are pending.
Applicant's election with traverse of group I, claims 1-4, formula (1), R1 is H, X is S-Z+ , Bs1 is a pyrimidine base represented by Formula (3), R4 is propynyl group in the reply filed on 3/12/2021 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully wishes to point out that Oka does not disclose that a hydrogen atom bonded to a carbon atom at 5- position of the pyrimidine base is substituted with a propynyl group as in Formulae (1) and  (2).  In addition, as shown in Table 4 and paragraph [0128] of the present  specification, Example 5, in which the hydrogen atom bonded to a carbon atom at 5-position of the pyrimidine base is substituted with a propynyl group, shows beneficial characteristics as a nucleic acid oligomer (the oligomers of the present claims have excellent double-strand forming ability with a complementary strand, even though stability is much higher that natural form oligomers as described in paragraphs [0001] to [0008] of the present specification).   This is not found persuasive because Oka and Wagner (science (1993) volume 260, pages 1510-1513) render the claim obvious.  Thus the claims lack a special technical feature over the prior art and unity of invention. 
s 7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/12/2021.
Claims 1-2 and 4 have been amended.
Claims 1-4 are being examined.
The objection to the specification has been withdrawn in view of the arguments
Priority
The instant claims are drawn to filed 03/04/2019 is a national stage entry of PCT/JP2017/009566 with an international filing date: 03/09/2017and claims foreign priority to JP2016-046181 , filed 03/09/2016. It is noted the foreign priority document is in Japanese and no certified translation in the filed folder.
Claim Objections
Claims 1-4 objected to because of the following informalities: 
Claim 1 recites:
	
    PNG
    media_image1.png
    327
    711
    media_image1.png
    Greyscale

“General Formula” is not a proper noun or the first word of the claim and thus should not be capitalized.  Further claim 1 has been amended to recite, ” general 
Claims 2-4 are objected to as they depend from claim 1.
Claim 2 has been amended to recite “general formulae.”  Claims are more concise and clear when they use the same spelling and terminology throughout.  Thus the claim should be amended to recite, “general formula”.
  Appropriate correction is required.
Response to Arguments
The response traverses the objection asserting the amendment has overcome the issues.  This argument has been thoroughly reviewed but is not considered persuasive as claim 1 still recites, “General Formula.”   Further as indicated in the objection the claims do not use consistent language (or spelling throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka ( J Am Chem Soc (2008) volume 130, pages 16031-16037)  and Wagner (science (1993) volume 260, pages 1510-1513).
Oka teaches the structure  sugar of general formula 1 (scheme 2, page 16034) and a 10mer of thymidine with a phosphate sulfur linkage (table 3). Oka discloses producing an oligonucleotide linked by (Rp)-phosphorothioate internucleotide bonds (abstract, page 16035, left column, "Automated SolidPhase Synthesis of Stereoregular PS-ODNs" section, table 3, and fig. 3) and also discloses an oligonucleotide having 10 consecutive thymines being produced (table 3) and the presence of ammonium ions that are countercations (scheme 2).
Oka does not specifically teach a propynyl at the 5 position of the pyrimidine.
However, Wagner (abstract, fig. 1, table 1,), substituting the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base with various substituents is widely and commonly performed in the relevant technical field. Moreover, as disclosed Wagner, it is known that binding affinity to a target RNA increases as a result of substituting, with a 1-propynyl group, the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base of an antisense oligonucleotide having phosphorothioate bonds.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior the effective filing date of the claims to substitute the pyrimidine with a propynyl position at position 5 in the phosphorothioate 10mer of thymine of Oka.  The artisan would be motivated as Wagner teaches the pyrimidine with a propynyl position at position 5 increases binding affinity to an RNA target.  The artisan would have a 
With regards to claim 2, Wagner (abstract, fig. 1, table 1,), substituting the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base with various substituents is widely and commonly performed in the relevant technical field. Moreover, as disclosed Wagner , it is known that binding affinity to a target RNA increases as a result of substituting, with a 1-propynyl group, the hydrogen atom that binds to the carbon atom at the 5- position of a pyrimidine base of an antisense oligonucleotide having phosphorothioate bonds.
With regards to claim 3-4, Oka teaches a 10mer of thymine.
Response to Arguments
The response traverses the rejection by asserting, “As shown in Table 4 and paragraph [0128] of the present specification, the oligonucleotides linked by phosphorothioate linkage substituted with substituents other than a propynyl group exhibit less binding affinity than a natural type RNA oligomer having the same substituent. The oligonucleotide of the present invention includes structure formed of from 3 to 50 continuous units of nucleotides represented by general formulae (1) or (2) (including (Rp)- linkage). In contrast, the chirality is not controlled in TAg-20b and TAg-20d of Wagner.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the chirality of the linkage are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further paragraph 0128 teaches a mix of d(CG(Tps)8CG) is a mixture of random Rp and Sp isomers.  Thus the teachings of paragraph 0128 are a species encompassed by the claim but is not consistent with the breadth of the claim as the claim structurally comprises 8 pyrimidine bases to 50 bases.  Thus the asserted unexpected result is not commensurate with the scope of the claim.
Finally the response asserts,. “the chirality is not controlled in TAg-20b and TAg-20d of Wagner. Therefore, the phosphorothioate linkages of TAg-20b and TAg-20d are the mixture of (Sp)- and (Rp)-phosphorothioate linkages at about 50% each.”  Thus the response is asserting that the teachings of Wagner are 50% Sp and 50% Rp which is consistent the  1:1 ratio the specification teaches in paragraph 0128.  Thus this argument is not persuasive.
Summary
No claims are allowed.
Gyi (Nucleic acid Research (2003) volume 31, pages 2683-2693) and Barnes (Biochemistry (2001) volume 40, pages 12738-12745) may be of interest in this case.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Steven Pohnert/Primary Examiner, Art Unit 1634